Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 6, 2018

                                      No. 04-18-00301-CV

                         IN THE INTEREST OF A.M.O., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01432
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant is represented on appeal by appointed counsel Christine Hortick.

        By order dated June 11, 2018, Ms. Hortick was notified that the notice of appeal she filed
was untimely. Ms. Hotick was ordered to file a response by June 26, 2018, presenting a
reasonable explanation for failing to file the notice of appeal in a timely manner. The order
stated that if no response was filed within the time provided, the appeal would be dismissed. See
TEX. R. APP. P. 42.3(c). No response was timely filed; however, as previously noted, appellant is
represented on appeal by appointed counsel. It is therefore ORDERED that Ms. Hortick file a
written response to this court’s June 11, 2018 order no later than July 12, 2018. If Ms. Hortick
fails to file a response by that date, this appeal will be abated to the trial court to conduct an
abandonment hearing, and the trial court will be instructed to consider whether sanctions should
be imposed against Ms. Hortick for failing to comply with this court’s orders.

        The clerk’s record was filed this appeal on June 6, 2018, making the appellate record
complete. As a result, appellant’s brief was due to be filed on June 26, 2018. If Ms. Hortick
timely files an acceptable written response to this order by July 12, 2018, appellant’s brief must
be filed no later than July 16, 2018. NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED ABSENT EXTENUNATING CIRCUMSTANCES.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2018.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court